Title: From Alexander Hamilton to Caleb Swan, 17 May 1800
From: Hamilton, Alexander
To: Swan, Caleb


NY. May 17th 1800
Sir
I am officially informed that an act of Congress has passed for disbanding the twelve additional regiments on or before the fifteenth of June next, granting an allowance of three months pay to the officers and Soldiers from the time of their discharge. The P. has fixed upon the 14th as the precise day. You will therefore send without delay the necessary sums to the D P M General with General Pinckney and to Capt. Williamson the D P M General in this district, to discharge the arrears due to the troops, and the three months pay granted by law. It is important that the sum be ample as it would bring great discredit upon the government and injury to the future service of the U States if the troops should be disbanded without receiving their due. If there be an excess it can be accounted for.
C. Swan Esqr.
 